Citation Nr: 0403408	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-20 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs (AGO-10 Berks County)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1944 to June 
1946. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO), which 
denied service connection for aggravation of a deviated nasal 
septum and for headaches.  A November 2003 videoconference 
hearing was held before the undersigned Board Member.  

Although said October 2001 rating decision denied service 
connection for a deviated nasal septum and headaches on 
direct-incurrence and secondary bases, it appears from the 
Substantive Appeal and hearing testimony presented that the 
appellant has limited the appeal to direct-incurrence service 
connection.  The appellate issues will be remanded to the RO 
via the Appeals Management Center in Washington, DC; and VA 
will provide notice if further action is required on 
appellant's part.  


REMAND

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, the evidentiary 
record does not currently include any letter from the RO 
informing appellant and his representative of the Veterans 
Claims Assistance Act of 2000 and its applicability with 
regards to the appellate issues.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Due to this procedural 
due process concern, a remand of the case appears necessary.  

Additionally, appellant and his representative contend, in 
essence, that although appellant had a deviated nasal septum 
prior to service, he underwent failed nasal surgery during 
service resulting in worsening of his nasal condition; and 
that private hospitalization records dated in November 1982, 
which revealed severe nasal deformity and obstruction 
requiring further nasal surgery (a septorhinoplasty with bony 
implant), substantiate the fact that the nasal condition was 
not ameliorated by the in-service nasal surgery.  It is also 
contended that appellant has had headaches ever since the in-
service nasal surgery in question.  

Initial review of the evidentiary record reveals that on 
service induction examination, a "badly deviated septum, 
both sides" was clinically noted, and that appellant "needs 
submucous resection and nasal plastic operation, N.D. [non-
disqualifying]."  The service medical records reveal that in 
1945, he was treated for pulmonary tuberculosis left lower 
lobe with left pneumothorax (for which service connection is 
in effect).  In June 1945, a history of a crooked nose from 
fracture was provided; and a displaced nasal fracture with 
bilateral partial obstruction was clinically reported.  In 
early 1946, bilateral obstructive septum, "EPTS" [existed 
prior to service], was clinically noted and in May 1946, he 
underwent partial rhinoplasty and submucous resection.  The 
operative report indicated that the nasal septum was incised, 
membrane was separated from bone and cartilage, a bone 
deformity was removed, subcutaneous tissue along the dorsum 
of the nose was separated from cartilage and bony septum, and 
a cartilage graft was placed on the deformed portion of the 
dorsum and tip of the nose.  The postoperative diagnoses were 
nasal deformity; and marked bilateral septal deviation.  The 
final ear, eye, nose, and throat (EENT) diagnosis was 
moderately-severe deviated nasal septum, EPTS, not in line of 
duty, and surgical correction of nasal deformity and 
submucous resection in May 1946.  In June 1946, diagnoses 
included deviation of nasal septum, bilateral, old injury, 
severe, EPTS, cured by May 1946 submucous resection and 
plastic repair of the nose.  The service medical records did 
not include complaints, findings, or diagnoses pertaining to 
a headache disability.  A June 1946 Certificate of Disability 
for Discharge form made no mention of a nasal or headache 
disability.  

On June 1946-February 1947 VA hospitalization, an EENT 
examination revealed that the nasal septum, membrane, and 
turbinates were negative and without obstruction; and the 
sinuses were also negative.  Diagnoses included deviated 
nasal septum and chronic hypertrophic rhinitis, each 
untreated and unchanged.  November 1947 and December 1949 VA 
examinations did not include any complaints, findings, or 
diagnoses pertaining to a nasal or headache disability.  An 
April 1952 VA medical summary noted that a 1946 partial 
rhinoplasty and submucous resection had been performed "with 
beneficial results...."  

The post-service clinical evidence currently associated with 
the claims folder primarily relates to treatment for 
conditions other than the nose and headaches.  In fact, 
although there are the aforementioned post-service VA 
hospitalization and examinations reports, which included a 
description of appellant's nasal condition, the evidentiary 
record appears for the most part lacking in post-service 
treatment records pertaining specifically to nasal or 
headache disabilities, particularly for the period proximate 
to June 1946 service discharge and prior to 1982 (assuming 
any such treatment was actually provided).  Of course, this 
dearth of such records may be due, at least in part, to the 
RO's failure to issue appellant a VCAA notice informing him 
what evidence/information he should submit to prove his case.  
Additionally, the RO has not afforded appellant an 
appropriate VA examination, such as an ear, nose, and throat 
(ENT) or neurologic examination with medical opinion 
rendered, regarding the etiology of appellant's claimed nasal 
and headache disabilities.  Such an examination is deemed 
warranted for the Board to equitably decide these appellate 
issues, and should therefore be arranged.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
folder and ensure that all VCAA 
notice obligations have been 
satisfied with respect to the 
appellate issues, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio.  

2.  The RO should contact appellant 
and request him to provide any 
additional, relevant VA and non-VA 
medical records pertaining to the 
claimed nasal and headache 
disabilities that he may have in his 
possession, as well as the complete 
names and addresses of any 
physicians or medical facilities 
which have provided him such 
treatment, particularly pertaining 
to the period proximate to service 
(between June 1946 service discharge 
and the private medical treatment he 
received in November 1982).  All 
available, clinical records (as 
distinguished from physicians' 
statements based upon recollections 
of previous treatment) of such 
treatment should be obtained from 
the specified health care providers.  
The appellant should be requested to 
sign and submit appropriate consent 
forms to release any private medical 
reports to the VA.  Any records 
obtained should be associated with 
the claims folder.  If records are 
sought but not obtained, attempts 
made to obtain the records should be 
detailed in the claims folder.

3.  With respect to the issues of 
entitlement to service connection 
for nasal and headache disabilities, 
the RO should arrange appropriate VA 
examination(s), such as an ENT 
and/or neurologic examination(s).  
The examiner(s) should review the 
entire claims folder, examine 
appellant, and render medical 
opinion as to whether it is at least 
as likely as not (i.e., is there at 
least a 50 percent probability) 
regarding the following:  

	Are any nasal and headache 
disabilities (i) causally or 
etiologically related to service 
(what is the approximate date of 
onset of such disabilities?), or 
(ii) If any nasal disability 
preexisted service, did it undergo a 
permanent increase in severity 
during service apart from (a) 
natural progression of an underlying 
disease process, or (b) the usual 
effects of medical and surgical 
treatment in service having the 
effect of ameliorating disease or 
other conditions incurred before 
enlistment (including postoperative 
scars and absent/poorly functioning 
parts or organs).  

The examination report should 
contain an adequate medical history 
and clinical findings, and a 
sufficient rationale for any medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon in the 
report.  

4.  The RO should review any 
additional evidence and readjudicate 
the issues of entitlement to service 
connection for nasal and headache 
disabilities.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




